DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on September 6, 2019. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a multilayer capacitor comprising… in the body, the cover portions have first and second corner edges each having a curved surface, and when a radius of curvature of each of the first corner edges at which the third and fourth surfaces meet the fifth and sixth surfaces refers to R1, and a radius of curvature of independent claim 1. 
The closest prior art of record, US Publication 2020/0126719 to Lee et al. (hereinafter Lee) teaches a relationship between radii of corner edges R1 and R2 (see and compare Lee FIG. 4: RWT with application FIG. 3: R1; compare Lee FIG. 5: RLW with application FIG. 4: R2). Lee, however, teaches an arrangement opposite to that claimed of R1 > R2: RWT of Lee is smaller than RLW (see Lee paragraph 11-16). See also and compare application specification pages 16-17 paragraph 44, page 30 paragraph 71. Other prior art of record, such as US Publication 2019/0164693 to Ono et al. (hereinafter Ono), teaches narrower internal electrodes in cover portions (see Ono FIG. 3-4) but fail to teach a relationship between corner edge radii of curvature, as claimed. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record.
Therefore claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120073129 (see, e.g., FIG. 4, paragraph 71); US 20150021073 (see, e.g., FIG. 2-3, paragraph 70); US 20190318872 (see, e.g., FIG. 1-4, paragraph 48); US 20200075242 (see, e.g., FIG. 4, . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 28487